DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 7, 13, and 17 have been amended; Claims 10-12, and 14-16 have been canceled; Claims 21-28 have been added. Claims 1-9, 13, 17, 21-28 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 13-16, 18-20 to obviate the previous 35 USC § 112 to claims 13-16, 18-20 The previous 35 USC § 112 to claims 13-16, 18-20 are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, 17, 21-23, and 25-27are rejected under 35 U.S.C. 103 as being unpatentable over Akoum; Salam et al. (Akoum hereafter) (US 20190089442 A1) in view of Murray; Joseph M. et al. (Murray hereafter) (US 20190174346 A1) and in further view of Jung et al. (Jung hereafter) (US 20170207843 A1).

Regarding Claim 1, Akoum teaches a method for a wireless communication device for recovering from beam failure, the method comprising generating or transmitting a message:
in response to detecting a beam failure (beam failure detection [0036]), identifying a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); and
Akoum fails to explicitly teach, transmitting an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches, transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).
Akoum-Murray fails to explicitly teach, signaling the media access control protocol control element on the uplink resources that are allocated for new transmission by the network in a random access response, wherein the random access response is in a contention-based random access procedure.
However, in the same field of endeavor, Jung teaches, signaling  the media access control protocol control element  on the uplink resources (transmitted via an uplink control channel… UCI Multiplexing, MAC-CE) that are allocated for new transmission by the network in a random access response ((eNB) allocates resources) (Jung; [0250-0253]  A resource allocable entity (eNB) allocates resources… [0253]The beam feedback may be a  signal, which can be transmitted via an uplink control channel… UCI Multiplexing, MAC-CE… [0554] … The beam feedback instruction information includes at least one of the following: the number of beams for feeding back an intensity level of signal, a resource for transmitting beam feedback, a transmission timing of beam feedback, a format of beam feedback (L1 signal including UCI or a higher layer message including MAC CE)),wherein the random access response is in a contention-based random access procedure(contention-based RACH) (Jung; [0554] …The UE receives, from the eNB, an acknowledgement message (i.e., a RAR message) in response to the RACH preamble…[0555]… When MSG3 defines contention-based RACH transmitting beam feedback according to the standard, all eNBs need to allocate an amount of resource so that the UE performing contention-based RACH can perform at least beam feedback transmission, and to transmit scheduling information via RAR.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Jung in order to perform beam feedback transmission (Jung;  [0555]).

Regarding Claim 13, Akoum teaches a method for a wireless communication device comprising a processor being configured  to 
in response to detecting a beam failure (beam failure detection [0036]), identify a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); 
Akoum fails to explicitly teach, transmit an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).
Akoum-Murray fails to explicitly teach, signaling the media access control protocol control element on the uplink resources that are allocated for new transmission by the network in a random access response, wherein the random access response is in a contention-based random access procedure
However, in the same field of endeavor, Jung teaches, signal  the media access control protocol control element  on the uplink resources (transmitted via an uplink control channel… UCI Multiplexing, MAC-CE) that are allocated for new transmission by the network in a random access response ((eNB) allocates resources) (Jung; [0250-0253]  A resource allocable entity (eNB) allocates resources… [0253]The beam feedback may be a  signal, which can be transmitted via an uplink control channel… UCI Multiplexing, MAC-CE… [0554] … The beam feedback instruction information includes at least one of the following: the number of beams for feeding back an intensity level of signal, a resource for transmitting beam feedback, a transmission timing of beam feedback, a format of beam feedback (L1 signal including UCI or a higher layer message including MAC CE)), wherein the random access response is in a contention-based random access procedure (Jung; [0554] …The UE receives, from the eNB, an acknowledgement message (i.e., a RAR message) in response to the RACH preamble…[0555]… When MSG3 defines contention-based RACH transmitting beam feedback according to the standard, all eNBs need to allocate an amount of resource so that the UE performing contention-based RACH can perform at least beam feedback transmission, and to transmit scheduling information via RAR.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Jung in order to perform beam feedback transmission (Jung;  [0555]).

Regarding Claim 17, Akoum teaches A non-transitory computer-readable medium having stored thereon computer- executable instructions for causing a computer to:
in response to detecting a beam failure (beam failure detection [0036]), identify a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); 
Akoum fails to explicitly teach, transmit an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).
Akoum-Murray fails to explicitly teach, signal the media access control protocol control element on the uplink resources that are allocated for new transmission by the network in a random access response, wherein the random access response is in a contention-based random access procedure
However, in the same field of endeavor, Jung teaches, signal  the media access control protocol control element  on the uplink resources (transmitted via an uplink control channel… UCI Multiplexing, MAC-CE) that are allocated for new transmission by the network in a random access response ((eNB) allocates resources) (Jung; [0250-0253]  A resource allocable entity (eNB) allocates resources… [0253]The beam feedback may be a  signal, which can be transmitted via an uplink control channel… UCI Multiplexing, MAC-CE… [0554] … The beam feedback instruction information includes at least one of the following: the number of beams for feeding back an intensity level of signal, a resource for transmitting beam feedback, a transmission timing of beam feedback, a format of beam feedback (L1 signal including UCI or a higher layer message including MAC CE)), wherein the random access response is in a contention-based random access procedure (Jung; [0554] …The UE receives, from the eNB, an acknowledgement message (i.e., a RAR message) in response to the RACH preamble…[0555]… When MSG3 defines contention-based RACH transmitting beam feedback according to the standard, all eNBs need to allocate an amount of resource so that the UE performing contention-based RACH can perform at least beam feedback transmission, and to transmit scheduling information via RAR.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Jung in order to perform beam feedback transmission (Jung;  [0555]).

Regarding Claim 2,  Akoum-Murray teaches the method of claim 1, 
Akoum teaches, further comprising monitoring the candidate beam for a response (Akoum; [0036] … To identify a new candidate beam, the UE monitors the beam identification RS…[0041] … When determining which beam to report, the UE 102, or 104 can first determine whether any of the CSI-RS beams are above the predetermined threshold signal strength, or reference signal received power. If one or more of the CSI-RS beams are above the threshold, the UE 102 or 104 will select one of the beams).

Regarding Claim 4, 21, and 25, Akoum-Murray-Jung teaches the  claim 1, 13 and 17, 
Akoum teaches, wherein the identity of the candidate beams comprises an identity of a reference signal resource (Akoum; [0048] …The UE, as an example, can be configured with 8 CSI-RS beams, whereas there might be 64 SS-blocks to measure at the UE in a millimeter Wave scenario. To identify a beam in each of the types of reference signals requires a different number of bits).

Regarding Claim 5, 22, and 26 Akoum-Murray-Jung  teaches the  claim 1, 13 and 17,  
Akoum teaches, wherein the candidate beam is a synchronization signal or a channel state information reference signal (Akoum; [0036] …To identify a new candidate beam, the UE monitors the beam identification RS. This RS can be CSI-RS (channel state information reference signal))

Regarding Claim 6, 23, and 27 Akoum-Murray-Jung  teaches the  claim 1, 13 and 17,
Akoum teaches, further comprising identifying the candidate beam to be a qualified candidate beam based on a determination that a quality of the candidate beam is above a threshold ((Akoum; [0036] …When determining which beam to report, the UE 102 or 104 can first determine whether any of the CSI-RS beams are above the predetermined threshold signal strength, or reference signal received power).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray-Jung in view of  Guo; Li et al. (Guo hereafter) (US 20180302889 A1).

Regarding Claim 3 Akoum-Murray-Jung teaches the method of claim 1, 
Akoum-Murray-Jung fails to explicitly teach, further comprising monitoring a physical downlink control channel, PDCCH, addressed to a Cell Radio Network Temporary Identifier, C-RNTI of the wireless communication device 
However, in the same field of endeavor, Guo teaches, monitoring a physical downlink control channel, PDCCH, addressed to a Cell Radio Network Temporary Identifier, C-RNTI of the wireless communication device (Guo; [0224] … the UE can start the beam failure recovery procedure. After the UE receives valid a DCI formats with CRC scrambled by C-RNTI through monitoring PDCCH).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray-Jung to include the above recited limitations as taught by Guo  in order to identifying a dedicated control-resource set (CORESET)  (Guo; [0224]).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray-Jung in view of Wan; Lei et al. (Wan hereafter) (US 20140098783 A1).

Regarding Claim 7, Akoum-Murray-Jung teaches the method of claim 1, 
Akoum-Murray-Jung fails to explicitly teach, wherein the threshold is a reference signal received power threshold and wherein further preferably the threshold is received from a base station
However, in the same field of endeavor, Wan teaches, wherein the threshold is a reference signal received power threshold and wherein the threshold is received from a base station (Wan; [0074] sending channel state information reference signals of different direction of arrival parameters to the user equipment within the service range… returned by the user equipment within the service range of the neighbor cell and corresponding to a reference signal whose signal received strength obtained by measurement on the reference signal is greater than a preset threshold;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray-Jung to include the above recited limitations as taught by Wan in order to receive signal within the service range corresponding to a reference signal whose signal received strength measured on the reference signal is greater than the preset threshold (Wan; [0074]).

Claim 8, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray-Jung in view of  ZHANG; Jian et al. (Zhang hereafter) (US 20160323049 A1).

Regarding Claim 8, 24, and 28, Akoum-Murray-Jung teaches the claims 1, 13 and 17 
Akoum-Murray fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a frequency location on which the beam failure occurred
However, in the same field of endeavor, Zhang teaches,  the media access control protocol control element, an identity of a frequency location on which the beam failure occurred (Zhang; [0138] …The UE may further use a Medium Access Control control element (Medium Access Control Control Element, MAC CE for short) to notify the base station of the spectrum status …information fed back by the UE may further include information such as frequency range information, a channel number, location information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray-Jung to include the above recited limitations as taught by Zhang  in order to notify the base station of the spectrum status (Zhang; [0138]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray-Jung in view of  Xu; Haibo et al. (Xu hereafter) (US 20190387446 A1).

Regarding Claim 9, Akoum-Murray-Jung teaches the method of claim 1, 
Akoum-Murray-Jung fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred
 	However, in the same field of endeavor, Xu teaches, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred (Xu; [0152]…The cell identity of the serving cell may be directly included in the connection accept request message, or may be transmitted as a media access control (Media Access Control, MAC) control element (Control Element, CE) in a MAC protocol data unit (Protocol Data Unit, PDU) that carries the connection accept request message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray-Jung  to include the above recited limitations as taught by Xu  in order to identify a cell (Xu; [0157]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416